Case 1:18-cv-20394-RNS Document 31-1 Entered on FLSD Docket 06/11/2019 Page 1 of 3




                       Exhibit 1




   {}
Case 1:18-cv-20394-RNS Document 31-1 Entered on FLSD Docket 06/11/2019 Page 2 of 3



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                   MIAMI DIVISION

   UNITED STATES OF AMERICA ex rel.              )
   DEREK LEWIS and JOEY NEIMAN,                  )
                                                 )
                  Plaintiffs/Relators,           ) Civil Action No. 18-20394-CIV-Scola
                                                 )
                  vs.                            ) Judge Robert N. Scola
                                                 )
   COMMUNITY HEALTH SYSTEMS,                     ) DECLARATION
   INC. et al.                                   )
                                                 )
                  Defendants.                    )

   DECLARATION OF DAVID E. MORRISON IN SUPPORT OF RELATORS' MOTION
   FOR 14-DAY EXTENSION OF TIME TO SERVE THE SUMMONS AND COMPLAINT

                  I, David E. Morrison, under penalty of perjury, declare the following:

                  1.     I am over the age of eighteen and competent to testify about the matters

   discussed herein, of which I have personal knowledge.

                  2.     I am an attorney at law admitted to practice law in the State of Illinois, a

   principal of the law firm Goldberg Kohn Ltd., and co-counsel to the counsel of record for the

   relators Derek Lewis and Joey Neiman ("Relators"), in the above-captioned matter. I intend on

   filing an application to be admitted pro hac vice in this matter. I have personal knowledge of the

   matters set forth herein, and could and would competently testify as to the matters set forth

   below.

                  3.     Defendant Medhost, Inc., Defendants Community Health Systems, Inc.

   and CHSPSC, LLC (collectively "CHS") and 64 of the 140 CHS-affiliated entities named in the

   complaint and identified in Exhibit A to the complaint have waived service of process and have

   received a copy of the complaint (as well as the Court's Order Unsealing [Dkt. No. 21], and a

   copy of the Notice of the United States That It Is Not Intervening At This Time [Dkt. No. 20]).
Case 1:18-cv-20394-RNS Document 31-1 Entered on FLSD Docket 06/11/2019 Page 3 of 3



                  4.       Rather than burden the Court with individual summons for the 140

   hospitals named as Defendant CHS hospitals in the complaint, I have recently been working with

   counsel for CHS-affiliated entities Martin Goldberg of Lash & Goldberg LLP to have all CHS

   defendants waive service of summons. On June 11, 2019, Mr. Goldberg confirmed for me via

   email that to date he could accept and waive service of process for 64 of the current CHS-

   affiliated entities named in the complaint.

                  5.       If, after the cooperative process we have undertaken with Mr. Goldberg

   concludes, there are any remaining entities that require formal service of process, then Relators'

   counsel will have a relatively small number of defendants to serve, reducing the burden on the

   Court to issue individual summons and on Relators to serve process. We estimate that it would

   require no more than 14 days to obtain and file every defendant's waiver of service and, if

   necessary, to have served a limited number of remaining defendants with a summons.

                  6.       Mr. Goldberg, acting as counsel for the CHS-affiliated entities, informed

   me that he does not oppose Relators' motion for an extension of time to serve the summons and

   complaint under Rule 4(m) for an additional 14 days, to June 25, 2019.

                  In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury under the

   laws of the United States of America that the foregoing is true and correct to the best of my

   knowledge and belief.



   This is the 11th day of June, 2019.               /s/ David E. Morrison
                                                     David E. Morrison




                                                   -2-
